EXHIBIT 10.11

GUARANTEE

THIS GUARANTEE dated as of September 24, 2007, by each of the signatories listed
on the signature pages hereto and each of the other entities that becomes a
party hereto pursuant to Section 19 (the “Guarantors” and individually, a
“Guarantor”), in favor of the Collateral Agent for the benefit of the Secured
Parties.

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
September 24, 2007 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) among First Data Corporation, a Delaware corporation (the
“Company”), the lenders or other financial institutions or entities from time to
time party thereto (the “Lenders”) and Credit Suisse, Cayman Islands Branch, as
Administrative Agent and as Collateral Agent, pursuant to which, among other
things, the Lenders have severally agreed to make Loans to the Company and the
Letter of Credit Issuer has agreed to issue Letters of Credit for the account of
the Company and the Restricted Subsidiaries (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein, one or
more Cash Management Banks or Hedge Banks may from time to time enter into
Secured Cash Management Agreements and Secured Hedge Agreements with the Company
and/or its Subsidiaries and the Existing Secured Letter of Credit Issuers have
issued Existing Secured Letters of Credit;

WHEREAS, each Guarantor is a direct or indirect wholly-owned Subsidiary of the
Company;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
valuable transfers to the Guarantors in connection with the operation of their
respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Company under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Collateral Agent for the benefit of the Secured
Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and Letter of Credit
Issuer to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuer to make their respective Extensions of Credit to
the Company under the Credit Agreement, to induce one or more Cash Management
Banks or Hedge Banks to enter into Secured Cash Management Agreements and
Secured Hedge Agreements with the Company and/or its Subsidiaries and to



--------------------------------------------------------------------------------

induce the Existing Secured Letter of Credit Issuers to continue the Existing
Secured Letters of Credit, the Guarantors hereby agree with the Collateral
Agent, for the ratable benefit of the Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee.

(a) Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Collateral Agent, for the benefit of
the Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of anyone other than such Guarantor (including amounts that would
become due for operation of the automatic stay under 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)).

(b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.

(c) Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Administrative Agent or the Collateral Agent or any other Secured Party in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, such Guarantor under this Guarantee.

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.



--------------------------------------------------------------------------------

(e) No payment or payments made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent,
the Administrative Agent or any other Secured Party from the Company, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments, other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letters of Credit shall be outstanding or the
Letters of Credit Outstanding have been Cash Collateralized.

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder (including by way of set-off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment. Each Guarantor ‘s right of contribution shall be subject to the terms
and conditions of Section 5 hereof. The provisions of this Section 3 shall in no
respect limit the obligations and liabilities of any Guarantor to the Collateral
Agent and the other Secured Parties, and each Guarantor shall remain liable to
the Collateral Agent and the other Secured Parties up to the maximum liability
of such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise), to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor (excluding, for the avoidance of doubt, any Settlement Assets except
to effect Settlement Payments such Lender is obligated to make to a third party
in respect of such Settlement Assets or as otherwise agreed in writing between
the Borrower and such Lender). Each Secured Party shall notify such Guarantor
promptly of any such set-off and the appropriation and application made by such
Secured Party, provided that the failure to give such notice shall not affect
the validity of such set-off and application.



--------------------------------------------------------------------------------

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights (or if
subrogated by operation of law, such Guarantor hereby waives such rights to the
extent permitted by applicable law) of the Collateral Agent or any other Secured
Party against the Company or any Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of any of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution or reimbursement from the Company or any
Guarantor or other guarantor in respect of payments made by such Guarantor
hereunder, in each case, until all amounts owing to the Collateral Agent and the
other Secured Parties on account of the Obligations under the Credit Documents
are paid in full, the Commitments are terminated and no Letters of Credit shall
be outstanding or the Letters of Credit Outstanding have been Cash
Collateralized. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all the Obligations shall not have been paid
in full, such amount shall be held by such Guarantor in trust for the Collateral
Agent and the other Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Obligations, whether due or to become due, in such order as the
Collateral Agent may determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit, the Existing Secured Letters of Credit and any
other documents executed and delivered in connection therewith and the Secured
Cash Management Agreements and Secured Hedge Agreements and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders, as the case may be, or, in the case of any Existing
Secured Letter of Credit, Secured Cash Management Agreement or Secured Hedge
Agreement, the Existing Secured Letter of Credit Issuer, Cash Management Bank or
Hedge Bank party thereto) may deem advisable from time to time, and (d) any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of any of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto. When
making any demand hereunder against any Guarantor, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Company or any Guarantor or any other person, and any failure by
the Collateral Agent or any other Secured Party to make any such demand or to
collect



--------------------------------------------------------------------------------

any payments from the Company or any Guarantor or any other person or any
release of the Company or any Guarantor or any other person shall not relieve
any Guarantor in respect of which a demand or collection is not made or any
Guarantor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Collateral Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

7. Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon this Guarantee or acceptance of this Guarantee. All
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between the Company and any of the Guarantors,
on the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, promptness, presentment,
protest and notice of protest, demand for payment or performance, notice of
default or nonpayment, notice of acceptance and any other notice in respect of
the Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Company or any of the Guarantors with respect
to the Obligations. Each Guarantor understands and agrees that this Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity, regularity or enforceability of the
Credit Agreement, any other Credit Document, any Letter of Credit, any Existing
Secured Letter of Credit, any Secured Cash Management Agreement or Secured Hedge
Agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Collateral Agent or any other Secured Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by the Company against the
Collateral Agent or any other Secured Party or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or such
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Obligations, or of such Guarantor
under this Guarantee, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against any Guarantor, the Collateral Agent and
any other Secured Party may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Company or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent or any
other Secured Party to pursue such other rights or remedies or to collect any
payments from the Company or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Company or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve such Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent and
the other Secured Parties against such Guarantor.



--------------------------------------------------------------------------------

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until all Obligations (other than any contingent
indemnity obligations not then due) shall have been satisfied by payment in
full, the Commitments thereunder shall be terminated and no Letters of Credit
thereunder shall be outstanding (except to the extent that the Letters of Credit
have been Cash Collateralized), notwithstanding that from time to time during
the term of the Credit Agreement and any Existing Secured Letter of Credit,
Secured Cash Management Agreement or Secured Hedge Agreement the Credit Parties
may be free from any Obligations.

(c) A Guarantor shall automatically be released from its obligations hereunder
and the Guarantee of such Guarantor shall be automatically released under the
circumstances described in Section 13.1 of the Credit Agreement.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in U.S. Dollars
(based on the Dollar Equivalent amount of such Obligations on the date of
payment) at the Collateral Agent’s Office. Each Guarantor agrees that the
provisions of Sections 5.4 and 13.19 of the Credit Agreement shall apply to such
Guarantor ‘s obligations under this Guarantee.

10. Representations and Warranties; Covenants.

(a) Each Guarantor hereby represents and warrants that the representations and
warranties set forth in Section 8 of the Credit Agreement as they relate to such
Guarantor and in the other Credit Documents to which such Guarantor is a party,
each of which is hereby incorporated herein by reference, are true and correct
in all material respects as of the Closing Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), and the Collateral Agent and each other
Secured Party shall be entitled to rely on each of them as if they were fully
set forth herein.

(b) Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
the Obligations are paid in full, the Commitments are terminated and no Letter
of Credit remains outstanding or the Letters of Credit Outstanding have been
Cash Collateralized, such Guarantor shall take, or shall refrain from taking, as
the case may be, all actions that are necessary to be taken or not



--------------------------------------------------------------------------------

taken so that no violation of any provision, covenant or agreement contained in
Section 9 or Section 10 of the Credit Agreement and so that no Default or Event
of Default, is caused by any act or failure to act of such Guarantor or any of
its Subsidiaries.

11. Authority of the Collateral Agent.

(a) The Collateral Agent enters into this Guarantee in its capacity as agent for
the Secured Parties from time to time. The rights and obligations of the
Collateral Agent under this Guarantee at any time are the rights and obligations
of the Secured Parties at that time. Each of the Secured Parties has (subject to
the terms of the Credit Documents) a several entitlement to each such right, and
a several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Secured Parties, or any of them, under this Guarantee may be exercised by the
Collateral Agent. No party to this Guarantee is obliged to inquire whether an
exercise by the Collateral Agent of any such right, remedy or discretion is
within the Collateral Agent’s authority as agent for the Secured Parties.

(b) Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit Documents) in the identity of the
persons from time to time comprising the Secured Parties gives rise to an
equivalent change in the Secured Parties, without any further act. Upon such an
occurrence, the persons then comprising the Secured Parties are vested with the
rights, remedies and discretions and assume the obligations of the Secured
Parties under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Collateral Agent to give effect to the change in Lenders
contemplated in this Section 11(b) by countersigning an Assignment and
Acceptance.

12. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Company
at the Company’s address set forth in Section 13.2 of the Credit Agreement.

13. Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guarantee signed by all the parties shall be lodged with the Collateral
Agent and the Company.

14. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.



--------------------------------------------------------------------------------

15. Integration. This Guarantee together with the other Credit Documents and
each other document in respect of any Existing Secured Letter of Credit, Secured
Hedge Agreement and any Secured Cash Management Agreement represent the
agreement of each Guarantor and the Collateral Agent with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents or each other document in respect of any Existing Secured
Letter of Credit, Secured Hedge Agreement or any Secured Cash Management
Agreement.

16. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.1 of the
Credit Agreement.

(b) Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 16(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or any Secured Party would
otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

17. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

18. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and assigns
except that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Collateral Agent.

19. Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein,



--------------------------------------------------------------------------------

for all purposes of this Guarantee, upon execution and delivery by such
Subsidiary of a written supplement substantially in the form of Annex A hereto.
The execution and delivery of any instrument adding an additional Guarantor as a
party to this Guarantee shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guarantee.

20. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

21. Submission to Jurisdiction; Waivers; Service of Process. Each Guarantor
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Company at the Company’s address set forth in the Credit Agreement, and
such Person hereby irrevocably authorizes and directs the Company to accept such
service on its behalf;

(d) agrees that nothing herein shall affect the right of the Collateral Agent or
any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.

22. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 

The following entities, each as Guarantor: ACHEX, INC. ATLANTIC BANKCARD
PROPERTIES CORPORATION ATLANTIC STATES BANKCARD ASSOCIATION, INC. B1 PTI
SERVICES, INC. BANKCARD INVESTIGATIVE GROUP INC. BUSINESS OFFICE SERVICES, INC.
BUYPASS INCO CORPORATION CALL INTERACTIVE HOLDINGS LLC CALLTELESERVICES, INC.
CARDSERVICE DELAWARE, INC. CARDSERVICE INTERNATIONAL, INC. CESI HOLDINGS, INC.
CIFS CORPORATION CIFS LLC CONCORD COMPUTING CORPORATION CONCORD CORPORATE
SERVICES, INC. CONCORD EFS FINANCIAL SERVICES, INC. CONCORD EFS, INC. CONCORD
EMERGING TECHNOLOGIES, INC. CONCORD EQUIPMENT SALES, INC. CONCORD FINANCIAL
TECHNOLOGIES, INC. CONCORD NN, LLC CONCORD ONE, LLC CONCORD PAYMENT SERVICES,
INC. CONCORD PROCESSING, INC. CONCORD TRANSACTION SERVICES, LLC CREDIT
PERFORMANCE INC. CTS HOLDINGS, LLC CTS, INC. DDA PAYMENT SERVICES, LLC DW
HOLDINGS, INC. EFTLOGIX, INC. EPSF CORPORATION



--------------------------------------------------------------------------------

FDC INTERNATIONAL INC. FDMS PARTNER, INC. FDR INTERACTIVE TECHNOLOGIES
CORPORATION FDR IRELAND LIMITED FDR MISSOURI INC. FDR SIGNET INC. FDR SUBSIDIARY
CORP. FIRST DATA FINANCIAL SERVICES, L.L.C. FIRST DATA AVIATION LLC FIRST DATA
CARD SOLUTIONS, INC. FIRST DATA COMMERCIAL SERVICES HOLDINGS, INC. FIRST DATA
COMMUNICATIONS CORPORATION FIRST DATA INTEGRATED SERVICES INC. FIRST DATA LATIN
AMERICA INC. FIRST DATA MERCHANT SERVICES CORPORATION FIRST DATA MERCHANT
SERVICES NORTHEAST, LLC FIRST DATA MERCHANT SERVICES SOUTHEAST, L.L.C. FIRST
DATA PITTSBURGH ALLIANCE PARTNER INC. FIRST DATA PS ACQUISITION INC. FIRST DATA
REAL ESTATE HOLDINGS L.L.C. FIRST DATA RESOURCES, LLC FIRST DATA RETAIL ATM
SERVICES L.P. FIRST DATA SECURE LLC FIRST DATA SOLUTIONS L.L.C. FIRST DATA
TECHNOLOGIES, INC. FIRST DATA VOICE SERVICES FIRST DATA, L.L.C. FSM SERVICES
INC. FUNDSXPRESS FINANCIAL NETWORK, INC. FUNDSXPRESS, INC. FX SECURITIES, INC.
GIBBS MANAGEMENT GROUP, INC. GIFT CARD SERVICES, INC. H & F SERVICES, INC.



--------------------------------------------------------------------------------

ICVERIFY INC. IDLOGIX, INC. INITIAL MERCHANT SERVICES, LLC INSTANT CASH
SERVICES, LLC INTELLIGENT RESULTS, INC. IPS INC. JOT, INC. LINKPOINT
INTERNATIONAL, INC. LOYALTYCO LLC MAS INCO CORPORATION MAS OHIO CORPORATION
NATIONAL PAYMENT SYSTEMS INC. NEW PAYMENT SERVICES, INC. NPSF CORPORATION
PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC PAYSYS INTERNATIONAL, INC. POS
HOLDINGS, INC. QSAT FINANCIAL, LLC REMITCO LLC SIZE TECHNOLOGIES, INC. SOUTHERN
TELECHECK, INC. STAR NETWORKS, INC. STAR PROCESSING, INC. STAR SYSTEMS ASSETS,
INC. STAR SYSTEMS, INC. STAR SYSTEMS, LLC STRATEGIC INVESTMENT ALTERNATIVES LLC
SY HOLDINGS, INC. TASQ CORPORATION TASQ TECHNOLOGY, INC. TELECHECK ACQUISITION
LLC TELECHECK HOLDINGS, INC. TELECHECK INTERNATIONAL, INC. TRANSACTION SOLUTIONS
HOLDINGS, INC. TRANSACTION SOLUTIONS, LLC UNIFIED MERCHANT SERVICES UNIFIED
PARTNER, INC. VALUELINK, LLC VIRTUAL FINANCIAL SERVICES, LLC YCLIP, LLC By:  

/s/ Stanley J. Andersen

Name:   Stanley J. Andersen Title:   Vice President and Assistant Secretary



--------------------------------------------------------------------------------

The following entities, each as Guarantor: FIRST DATA CAPITAL, INC. FIRST DATA
DIGITAL CERTIFICATES INC. GRATITUDE HOLDINGS LLC IPS HOLDINGS INC. SAGEBRUSH
HOLDINGS INC. SAGETOWN HOLDINGS INC. SAGEVILLE HOLDINGS LLC SUREPAY REAL ESTATE
HOLDINGS, INC. TECHNOLOGY SOLUTIONS INTERNATIONAL, INC. UNIBEX, LLC By:  

/s/ Stanley J. Andersen

Name:   Stanley J. Andersen Title:   President FDFS HOLDINGS, LLC, as Guarantor
By:  

/s/ Kimberly S. Patmore

Name:   Kimberly S. Patmore Title:   President EFS TRANSPORTATION SERVICES,
INC., as Guarantor By:  

/s/ Edward A. Labry III

Name:   Edward A. Labry III Title:   President The following entities, each as
Guarantor: TELECHECK SERVICES, INC. TELECHECK ACQUISITION – MICHIGAN, LLC By:  

/s/ Brian V. Mooney

Name:   Brian V. Mooney Title:   President



--------------------------------------------------------------------------------

FDR LIMITED, as Guarantor By:  

/s/ David G. Yates

Name:   David G. Yates Title:   Chief Executive Officer The following entities,
each as Guarantor: FIRST DATA PAYMENT SERVICES, LLC SHARED GLOBAL SYSTEMS, INC.
TELECHECK PITTSBURGH/WEST VIRGINIA, INC. By:  

/s/ Jeffrey R. Billat

Name:   Jeffrey R. Billat Title:   Vice President

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Associate



--------------------------------------------------------------------------------

ANNEX A TO

THE GUARANTEE

SUPPLEMENT NO. [    ] dated as of [                    ] to the GUARANTEE dated
as of September 24, 2007, among each of the Guarantors listed on the signature
pages thereto (each such subsidiary individually, a “Guarantor” and,
collectively, the “Guarantors”), and Credit Suisse, Cayman Islands Branch, as
Collateral Agent for the Lenders from time to time parties to the Credit
Agreement referred to below.

A. Reference is made to that certain Credit Agreement, dated as of September 24,
2007 (as the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among First
Data Corporation, a Delaware corporation (the “Company”), the lenders or other
financial institutions or entities from time to time parties thereto (the
“Lenders”) and Credit Suisse, Cayman Islands Branch, as Administrative Agent and
as Collateral Agent

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee.

C. The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Company under the Credit Agreement, to induce the Existing Secured Letter of
Credit Issuers to continue the Existing Secured Letters of Credit and to induce
one or more Cash Management Banks or Hedge Banks to enter into Secured Cash
Management Agreements or Secured Hedge Agreements with the Company and/or its
Subsidiaries.

D. Section 9.11 of the Credit Agreement and Section 19 of the Guarantee provide
that additional Subsidiaries may become Guarantors under the Guarantee by
execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee in order to induce the Lenders and the Letter of Credit
Issuer to make additional Extensions of Credit, to induce one or more Hedge
Banks or Cash Management Banks to enter into Secured Hedge Agreements and
Secured Cash Management Agreements, to induce the Existing Secured Letter of
Credit Issuers to continue the Existing Secured Letters of Credit and as
consideration for Extensions of Credit previously made.

Accordingly, the Collateral Agent and each New Guarantor agrees as follows:

SECTION 1. In accordance with Section 19 of the Guarantee, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor, and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (except where such representations and



--------------------------------------------------------------------------------

warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date). Each reference to a Guarantor in the Guarantee shall be
deemed to include each New Guarantor. The Guarantee is hereby incorporated
herein by reference.

SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Company
and the Collateral Agent. This Supplement shall become effective as to each New
Guarantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Guarantor
and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

[NAME OF NEW GUARANTOR] By:  

 

Name:   Title:   CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

 

Name:   Title:  